Exhibit 10.5

EXECUTION COPY

AMENDED AND RESTATED SEVERANCE AGREEMENT – SENIOR VICE PRESIDENT

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (the “Agreement”) is made as of
November 7, 2008, between WARNER CHILCOTT (US), LLC (formerly named Warner
Chilcott (US), Inc.) (the “Company”) and Izumi Hara (“Executive”).

RECITALS

WHEREAS, Executive and the Company are currently parties to that certain
Severance Agreement between Executive and the Company, dated as of March 28,
2005 (the “Prior Agreement”); and

WHEREAS, Executive and the Company now desire to enter into this Agreement,
which will replace and supersede the Prior Agreement in its entirety, and set
forth terms and conditions pursuant to which Executive may be entitled to
certain severance payments, as well as set forth certain covenants of Executive.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Termination of Prior Agreement Terms of Employment

(a) Executive shall be employed by the Company on an “at-will” basis and will
have the title of Senior Vice President and Deputy General Counsel, for the
Company’s ultimate parent company, Warner Chilcott, Limited, an exempt Bermuda
limited company (“Warner Chilcott”). Executive shall have authority, duties and
responsibilities as are commensurate with Executive’s position. Executive agrees
to render full time services in performing such duties and responsibilities.

(b) Executive shall perform substantially all of her duties under this Agreement
at the Company’s Rockaway, New Jersey office, provided, however, that the
Executive may be required to perform incidental services outside the United
States from time to time. Executive may from time to time be required to perform
duties commensurate with her position on behalf of one or more of the Group
Companies in addition to the duties described in Section 1(a), and Executive may
be appointed as an officer or officers of one or more Group Companies in
addition to the title described in Section 1(a). Such duties shall be performed,
and such appointments accepted, by Executive without additional compensation or
remuneration. For the purposes of this



--------------------------------------------------------------------------------

Agreement, “Group Company” means Warner Chilcott and any of its direct or
indirect subsidiaries.

(c) Executive agrees to render the services described above to the best of her
abilities in a diligent, trustworthy, businesslike and efficient manner. It
shall not be a violation of this Agreement for Executive to serve on civic or
charitable boards or committees so long as such activities do not significantly
interfere with Executive’s commitment to work in accordance with this Agreement.
With the prior written consent of Warner Chilcott’s Board of Directors (the
“Board”), which consent shall not be unreasonably refused or delayed, and so
long as such activities do not significantly interfere with Executive’s
commitment to work in accordance with this Agreement, Executive may serve on
corporate boards or committees.

(d) The Company shall reimburse Executive for all reasonable expenses incurred
by her in the course of performing her duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses. The parties agree that
such expenses shall include, by way of example and not limitation, cellular
telephone service and home fax machine and telephone line.

(e) In consideration of the foregoing agreements and the covenants and other
agreements of Executive contained herein, Executive shall be entitled to
receive, upon the terms set forth herein, the payments provided for in Section 2
hereof.

2. Severance.

(a) If Executive shall die while still employed by the Company, this Agreement
shall terminate effective as of the date of Executive’s death, except that
Executive’s surviving spouse or dependents or, if none, her estate, shall be
entitled to receive the payments set forth in Section 2(d) below paid in the
manner set forth in Section 2(d).

(b) If Executive’s employment is terminated by the Company, in the sole
discretion of the Board, because Executive is at such time Disabled (as defined
below) and shall have been absent from her duties hereunder on a full time basis
for 180 consecutive days, and, within 30 days after written notice by the
Company to do so, Executive shall not have returned to the performance of her
duties hereunder on a full time basis, Executive shall be entitled to receive
(so long as she executes and delivers the Company’s standard form of release
within 60 days following Executive’s termination of employment) an amount equal
to the amount specified in Section 2(d) paid in the manner set forth in
Section 2(d). As used herein, the term “Disabled” shall (i) mean that Executive
is unable, as a result of a medically determinable physical or mental
impairment, to perform the duties and services of her position, or (ii) have the
meaning specified in any disability insurance policy maintained by the Company,
whichever is more favorable to Executive.

 

2



--------------------------------------------------------------------------------

(c) If Executive’s employment is terminated by the Company for Cause (as defined
below), then the Company shall pay to Executive (x) her then current annual base
salary (“Base Salary”) accrued through the effective date of termination,
payable at the time such payment is otherwise due and payable and (y) all other
amounts and benefits to which Executive is entitled, including, without
limitation, vacation pay and expense reimbursement amounts accrued to the
effective date of termination and amounts and benefits owing under the terms of
any benefit plan of any Group Company in which Executive participates and
Executive shall not be entitled to any severance payments. As used herein,
“Cause” shall mean (i) the conviction of Executive of a felony (other than a
violation of a motor vehicle or moving violation law) or conviction of a
misdemeanor if such misdemeanor involves moral turpitude; or (ii) Executive’s
voluntary engagement in conduct constituting larceny, embezzlement, conversion
or any other act involving the misappropriation of funds of any Group Company in
the course of Executive’s employment; or (iii) the willful refusal (following
written notice) to carry out specific directions of the Board, the Board of
Directors of the Company or the Board of Directors of any other Group Company of
which Executive is an officer, which directions shall be consistent with the
provisions hereof, or (iv) Executive’s committing any act of gross negligence or
intentional misconduct in the performance or non-performance of Executive’s
duties as an employee of the Company; or (v) any material breach by Executive of
any material provision of this Agreement (other than for reasons related only to
the business performance of the Company or business results achieved by
Executive). For purposes of Sections 2(c) and (d), no act or failure to act on
Executive’s part shall be considered to be Cause if done, or omitted to be done,
by Executive in good faith and with the reasonable belief that the action or
omission was in the best interests of the relevant Group Company.

(d) If Executive’s employment is terminated by the Company without Cause, then
Executive shall be entitled to receive (so long as she executes and delivers the
Company’s standard form of release within 60 days following Executive’s
termination of employment) an amount equal to Executive’s then current Base
Salary for a period of twelve months (such amount as modified below, the “Base
Severance Amount”, and such period, as modified below, the “Severance Period”)
plus all other amounts and benefits to which Executive is entitled, including
without limitation, expense reimbursement amounts accrued to the effective date
of termination and amounts and benefits owing under the terms of any benefit
plan of any Group Company in which Executive participates. Notwithstanding the
foregoing, if such termination occurs within 12 months following a Change of
Control, the Base Severance Amount shall be an amount equal to Executive’s then
current Base Salary for a period of eighteen months plus an amount equal to 150%
of the annual cash bonus paid to Executive with respect to the calendar year
immediately preceding the year in which Executive’s employment with the Company
terminated, and the Severance Period shall be eighteen months. For purposes of
this Agreement, “Change of Control” has the meaning ascribed to such term in the
Management Shareholders Agreement, and “Management Shareholders Agreement” means
that certain Management Shareholders Agreement dated as of the date hereof by
and among Warner Chilcott, Warner II, Warner Chilcott Holdings Company III,
Limited, Executive and the other parties thereto. The foregoing amounts shall be
payable over the

 

3



--------------------------------------------------------------------------------

Severance Period in equal monthly installments. In addition, Executive shall be
entitled to continue participation in the Company’s health and other welfare
benefit plans, at the Company’s expense, for the Severance Period.

(e) If Executive’s employment is terminated by Executive for Good Reason, then
Executive shall be entitled to the payments specified in Section 2(d) hereof,
paid in the manner set forth therein. For purposes of this Agreement, “Good
Reason” shall mean: (A) the assignment to Executive of duties materially
inconsistent with Executive’s position (including status, offices, titles, and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1(a) hereof, or any other action by Warner Chilcott or the Company
which results in a diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Warner
Chilcott or the Company promptly after receipt of written notice thereof given
by Executive; (B) any failure by the Company to pay to Executive her Base Salary
and/or bonus (if such a bonus has been declared), other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of written notice thereof given
by Executive; (C) the Company’s requiring Executive to be based at any office or
location other than as provided in Section 1(b); (D) any purported termination
by the Company of Executive’s employment other than for Cause or pursuant to
Sections 2(a) or (b) hereof; or (E) any failure by the Company to obtain an
express assumption of this Agreement by a successor as required pursuant to
Section 14 hereof.

(f) If Executive’s employment is terminated by Executive due to Executive’s
resignation or retirement, then this Agreement shall terminate as of the
effective date of Executive’s retirement or resignation and thereupon Executive
shall be entitled solely to the payments and benefits set forth in Sections 2(c)
and (g).

(g) Amounts which are vested benefits or which Executive is otherwise entitled
to receive under any plan, policy, practice or program of or in any contract or
agreement with the Company or any of the other Group Companies at or subsequent
to the date of termination of Executive’s employment for any reason shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

3. Gross Up Payment.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or consideration to or for the
benefit of, or received by, Executive from a Group Company in connection with
the Acquisition, including pursuant to those certain grants on the date hereof
to Executive of certain ordinary shares of Warner Chilcott and preferred shares
of Warner Chilcott Holdings Company II, Limited (“Warner II”) pursuant to
(i) that certain Share Award Agreement pursuant to the 2005 Equity Incentive
Plan, dated as of the date hereof by and among Warner Chilcott and Executive,
and (ii) that certain Strip Grant Agreement, dated as of the date hereof by and
among Warner Chilcott, Warner II, and the Executive, (any such payments or
consideration, a “Payment”) would be subject to the excise tax imposed by

 

4



--------------------------------------------------------------------------------

Section 4999 of the Internal Revenue Code of 1986 of the United States, as
amended (the “Code”), or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties are hereinafter collectively referred to as the “Excise
Tax”), the Company shall pay to Executive at the time specified in Section 3(e)
below an additional amount (a “Gross-Up Payment”) such that the net amount of
the Gross-Up Payment retained by Executive, after deduction of all federal,
state and local income tax (and any interest and penalties imposed with respect
thereto), employment tax and Excise Tax on the Gross-Up Payment, shall be equal
to the amount of the Excise Tax imposed on such Payment. For the purposes of
this Agreement, “Acquisition” means the acquisition of all of the ordinary
shares of Warner Chilcott PLC by Warner Chilcott Acquisition Limited, a United
Kingdom private limited company.

(b) For purposes of the foregoing Section 3(a), the proper amounts, if any, of
the Excise Tax and the Gross-Up Payment shall be determined in the first
instance by the Company. Such determination by the Company shall be promptly
communicated in writing by the Company to Executive. Within 10 days of being
provided with written notice of any such determination, Executive may provide
written notice to the Compensation Committee of the Board (or, if there is no
such Compensation Committee, the Board) of any disagreement, in which event the
amounts, if any, of the Excise Tax and the Gross-Up Payment shall be determined
by an independent accounting firm mutually selected by the Company and
Executive. The determination of the Company (or in the event of disagreement,
the accounting firm selected) shall be final and nonreviewable.

(c) For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax under Section 3, any payments
or benefits received or to be received by Executive in connection with a
termination of employment shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax unless the Company or the accounting firm selected above, as
applicable, determines based on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code, with
substantial authority (within the meaning of Section 6662 of the Code), such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code.

(d) For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of tax
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of tax in the state and locality
of Executive’s residence on the date of termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes; provided, however, that to the extent (but only to the
extent) required to comply with Regulation §409A-3(i)(l)(v) under the Code, the
amount of the Gross-Up Payment shall be equal to

 

5



--------------------------------------------------------------------------------

all of the Federal, state and local taxes imposed on Executive as a result of
the Excise Tax and Gross-Up Payment.

(e) The Gross-Up Payments provided for in Section 3(a) shall be made in a cash,
lump-sum payment to the Executive (or appropriate taxing authority on
Executive’s behalf) when due but in no event later than the end of the year
following the year in which Executive remits the Excise Tax, net of any required
tax withholdings, upon the calculation of the amount of the Gross-Up Payment
under Section 3(a). Any Gross-Up Payment required hereunder that is not made in
a timely manner shall bear interest at a rate equal to the prime rate quoted on
the date the payment is first overdue by Citibank N.A., New York, New York plus
two percent until paid.

4. Confidential Information.

(a) Executive acknowledges and agrees that the information, observations and
data obtained by her concerning Warner Chilcott or any other Group Company while
employed by the Company or any other Group Company (“Confidential Information”)
are the property of Warner Chilcott or another Group Company (as appropriate).
Therefore, Executive agrees to keep secret and retain in the strictest
confidence all Confidential Information, including without limitation, trade
“know-how” secrets, customer lists, pricing policies, operational methods,
technical processes, formulae, inventions and research projects and other
business affairs of Warner Chilcott and any other Group Companies learned by her
prior to or after the date of this Agreement, and not to disclose them to anyone
outside the Group Companies, either during or after her employment with the
Company, except (i) in the course of performing her duties hereunder, (ii) with
the Company’s express written consent; (iii) to the extent that the Confidential
Information becomes generally known to and available for use by the public other
than as a result of Executive’s acts or omissions; or (iv) where required to be
disclosed by court order, subpoena or other government process. If Executive
shall be required to make disclosure pursuant to the provisions of clause
(iv) of the preceding sentence, Executive promptly, but in no event more than 48
hours after learning of such subpoena, court order or other governmental
process, shall notify the Company, by personal delivery or fax (pursuant to
Section 8 hereof), and, at the Company’s expense, shall take all reasonably
necessary steps requested by the Company to defend against the enforcement of
such subpoena, court order or other governmental process and permit the Company
to intervene and participate with counsel of its own choice in any related
proceeding.

(b) Executive shall deliver to the Company at the termination of her employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents,
and data (and copies thereof) relating to the Confidential Information, Work
Product (as defined below) or the business of Warner Chilcott or any other Group
Company which she may then possess or have under her control.

5. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patents,

 

6



--------------------------------------------------------------------------------

patent applications and all similar or related information (whether or not
patentable) which relate to Warner Chilcott or any other Group Company’s actual
or anticipated business, research and development or existing or future products
or services of Warner Chilcott or any other Group Company which are conceived,
developed or made by Executive while employed by the Company or any other Group
Company (collectively, “Work Product”) belong to Warner Chilcott or another
Group Company. Executive shall promptly disclose such Work Product to the Board
and perform all actions reasonably requested by the Board (whether during or
after her employment) to seek and obtain intellectual property protection on
behalf of Warner Chilcott or the other Relevant Group Company and establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).

6. Indemnification. The Company will indemnify Executive and her legal
representatives, to the fullest extent permitted by applicable law and the
existing by-laws of the Company or any other applicable laws or the provisions
of any other corporate document of the Company, and Executive shall be entitled
to the protection of any insurance policies the Company may elect to obtain
generally for the benefit of its directors and officers, against all costs,
charges and expenses whatsoever incurred or sustained by her or her legal
representatives in connection with any action, suit or proceeding to which she
or her legal representatives may be made a party by reason of her being or
having been a director or officer of the Company or any other Group Company or
actions taken purportedly on behalf of the Company or any other Group Company.
The Company shall advance to Executive the amount of her expenses incurred in
connection with any proceeding relating to such service or function to the
fullest extent legally permissible under applicable law. The indemnification and
expense reimbursement obligations of the Company in this Section 6 will continue
as to Executive after she ceases to be an officer of the Company or any other
Group Company and shall inure to the benefit of her heirs, executors and
administrators. The Company shall not, without Executive’s written consent,
cause or permit any amendment of the Company’s governing documents which would
adversely affect Executive’s rights to indemnification and expense reimbursement
thereunder.

7. Non-Compete. Non-Solicitation.

(a) Executive covenants and agrees that, while Executive is employed by the
Company and for the following periods after the termination of this Agreement
howsoever arising, except with the prior written consent of the Board, which
shall not be unreasonably refused or delayed, directly or indirectly, either
alone or jointly with or on behalf of any person, firm, company or entity and
whether on her own account or as principal, partner, shareholder, director,
employee, consultant or in any other capacity whatsoever, Executive shall not:

(i) for the Applicable Period following termination, in the Relevant Territory
(as defined in Section 7(b) below) and in competition with the Company or any of
the Relevant Group Companies engage, assist or be interested in any undertaking
which provides services or products similar to those provided by the Company or
any Relevant Group Company;

 

7



--------------------------------------------------------------------------------

(ii) for the Applicable Period following termination, in the Relevant Territory
solicit or interfere with or endeavor to entice away from the Company or any of
the Relevant Group Companies any Person who is a customer or Potential Customer
of the Company or any Relevant Group Company;

(iii) for the Applicable Period following termination, in the Relevant Territory
be concerned with the supply of services or products to any Person which is a
customer or Potential Customer of the Company or any of the Relevant Group
Companies where such services or products are in competition with those services
or products supplied by the Company or any Relevant Group Company;

(iv) for the Applicable Period following termination, offer to employ or engage
or solicit the employment or engagement of any person who immediately prior to
the date of termination was an employee, contractor or director of the Company
or any of the Relevant Group Companies (whether or not such person would commit
any breach of their contact of employment or engagement by reason of leaving the
service of such company); and

(v) represent herself as being in any way connected with or interested in the
business of the Company or any of the Relevant Group Companies other than, if
applicable, in her capacity as a shareholder of Warner Chilcott or Warner II.

(b) For the purposes of this Agreement:

(i) “Applicable Period” means

(i) the Severance Period, in the event of a termination of Executive’s
employment with the Company as described in Sections 2(b) (termination as a
result of disability of Executive), 2(d) (termination by Company without Cause)
or 2(e) (termination by Executive for Good Reason),

(ii) 6 months, in the event of a termination of Executive’s employment with the
Company as described in Section 2(f) (Executive resignation or retirement),
provided, that, such 6 month period shall be increased to 12 months if the
Company elects, in its sole discretion, to pay Executive an amount equal to
(x) 100% of Executive’s Base Salary in effect as of the date Executive’s
employment with the Company is terminated plus (y) 100% of the annual cash bonus
paid to Executive with respect to the calendar year immediately preceding the
year in which Executive’s employment with the Company terminated, such amount
payable during the 12 month period after Executive’s last day of active
employment in equal monthly installments, and

 

8



--------------------------------------------------------------------------------

(iii) 6 months in the event of a termination of Executive’s employment with the
Company as described in Section 2(c) (termination by Company for Cause).

(ii) “Person” means an individual, partnership, limited liability company,
corporation, trust or any other entity.

(iii) “Potential Customer” means any Person that the Company or any of the
Relevant Group Companies has actively solicited business during the 12-month
period prior to Executive’s termination of employment.

(iv) a “Relevant Group Company” means Warner Chilcott, Warner II, the Company
and all direct and indirect subsidiaries thereof for which the Executive has
performed services or in which she has held office and, if applicable, their
predecessors in business.

(v) “Relevant Territory” means the area constituting the market of the Company
or any of the Relevant Group Companies for products and services with which
Executive shall have been concerned during the term of her employment with the
Company or any other Group Company.

(vi) “Sponsor” has the meaning ascribed to such terms in the Management
Shareholders Agreement.

(c) Nothing contained in Section 7(a) shall prohibit Executive from holding
shares or securities of a company any of whose shares or securities are quoted
or traded on any recognized investment or stock exchange provided that any such
holding shall not exceed three percent of the issued share capital of such
company and is held passively by way of bona fide investment only.

(d) If, at the time of enforcement of this Section 7, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in this
Section 7 are reasonable.

(e) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 7, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting of any bond).

8. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by

 

9



--------------------------------------------------------------------------------

Executive do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which she is bound, and (ii) upon the execution and
delivery of this Agreement by the parties, this Agreement will be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that she has had the opportunity to
consult with independent legal counsel regarding her rights and obligations
under this Agreement and that she fully understands the terms and conditions
contained herein.

9. Notices. Any notice provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally (whether by
overnight courier or otherwise) with receipt acknowledged or sent by registered
or certified mail or equivalent, if available, postage prepaid, or by fax (which
shall be confirmed by a writing sent by registered or certified mail or
equivalent on the same day that such fax was sent), addressed to the parties at
the following addresses or to such other address as such party shall hereafter
specify by notice to the other:

 

Notices to Executive:     

[Omitted]

Notices to the Company:     

Warner Chilcott (US), LLC

Rockaway 80 Corporate Center

100 Enterprise Drive

    

Rockaway, NJ 07866

(973) 442-3200 (Phone)

(973) 442-3316 (Fax)

     Attention: General Counsel

10. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction (except with respect to Section 7, for which Section 7(d) shall
apply), such invalidity, illegality or unenforceability shall not affect any
other provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

11. Complete Agreement. This Agreement, together with any other agreements
referred to herein (other than the Prior Agreement) (and any exhibits, schedules
or other documents referred to herein or therein), constitutes the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, whether in term sheets, presentations or otherwise, which may
have related to the subject matter hereof in any way, including, without
limitation, the Prior Agreement.

 

10



--------------------------------------------------------------------------------

12. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

13. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder without the prior written consent of the
Company. The Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

15. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application of the laws of any jurisdiction other than the State
of New Jersey.

16. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

17. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, the making, interpretation or the breach thereof, other than (a) a
claim solely for injunctive relief for any alleged breach of the provisions of
Sections 4, 5 and/or 7 as to which the parties shall have the right to apply for
specific performance to any court having equity jurisdiction or (b) the
determination of Excise Tax and Gross-Up Payments, if any, pursuant to Section 3
hereof, shall be settled by arbitration in New York City by one arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof, and any party to the
arbitration may, if she elects, institute proceedings in any court having
jurisdiction for the specific performance of any such award. The powers of the
arbitrator shall include, but not be limited to, the awarding of injunctive
relief.

18. Legal Fees and Expenses. The Company agrees to pay, as incurred, to the full
extent permitted by law, all reasonable legal fees and expenses which Executive
may reasonably incur as a result of (a) review and/or any claims made regarding
the Company’s determination of Excise Tax and Gross-Up Payments pursuant to
Section 3 herein, or (b) any contest brought in good faith (regardless of the
outcome thereof) by the Company, the Executive or others of the validity, or
enforceability of, or liability under,

 

11



--------------------------------------------------------------------------------

any provision of this Agreement (including as a result of any contest by
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code.

19. No Mitigation or Set-Off. The provisions of this Agreement are not intended
to, nor shall they be construed to, require that Executive mitigate the amount
of any payment provided for in this Agreement by seeking or accepting other
employment, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as a result of her employment
by another employer or otherwise. The Company’s obligations to make the payments
to Executive required under this Agreement, and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Executive.

20. Tax Withholding. The parties agree to treat all amounts paid to Executive
hereunder as compensation for services. Accordingly, the Company may withhold
from any amount payable under this Agreement such Federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

21. Code Section 409A. Executive and the Company agree that it is the intent of
the parties that this Agreement not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, and
that to the extent any provisions of this Agreement do not comply with
Section 409A of the Code, the parties will make such changes as are mutually
agreed upon in order to comply with Section 409A of the Code. Notwithstanding
any other provision with respect to the timing of payments under this Agreement,
if, at the time of Executive’s termination of employment, Executive is deemed to
be a “specified employee” of the Company within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then only to the extent necessary to
comply with the requirements of Section 409A of the Code, any payments to which
Executive may become entitled under this Agreement which are subject to
Section 409A of the Code (and not otherwise exempt from its application) that
are payable (i) in a lump sum within six months following the date of
termination will be withheld until the first business day after the six month
anniversary of the date of termination, at which time Executive shall be paid
the amount of such lump sum payments in a lump sum and (ii) in installments
within six months following the date of termination will be withheld until the
first business day after the six month anniversary of the date of termination,
at which time Executive shall be paid the aggregate amount of such installment
payments in a lump sum, and after the first business day of the seventh month
following the date of termination and continuing each month thereafter,
Executive shall be paid the regular payments otherwise due to Executive in
accordance with the payment terms and schedule set forth herein.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WARNER CHILCOTT (US), LLC

/s/ Roger M. Boissonneault

Name:   Roger M. Boissonneault Title:   Chief Executive Officer Executive:

/s/ Izumi Hara

Name: Izumi Hara